This cause was here submitted upon motion of the Attorney General, to strike the bill of exceptions on the grounds, towit:
"1. It affirmatively appears from the record that no compliance has been had with Code 1940, Title 7, Section 822, in that the bill of exceptions was not presented to the trial judge within ninety days from the date on which judgment was entered.
"2. It affirmatively appears that there has been no compliance with Code 1940, Title 7, Section 822, for that the record shows the following statement by the Judge presiding at the trial of said cause:
" 'This case was tried on the 12th day of September, 1941, and final judgment convicting defendant was entered on that day. The bill of exceptions was filed with the Clerk of this court more than 90 days from the final judgment in this case, and its consideration and approval is denied and refused.
" 'This 3rd day of February, 1942.
" 'C.P. Almon.' "
"For that it affirmatively appears of record that no compliance has been had with Code 1940, Title 7, Section 822, for that the said bill of exceptions does not show wherein the trial judge ever approved the same."
From an examination of the record, we find the foregoing insistences in said motion are well stated, and each ground of said motion is borne out and sustained by the record, hence, perforce, the motion must be granted, and accordingly the purported bill of exceptions is hereby stricken.
The record proper is free from error or irregularity. No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.